UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6119


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CRAIG PHILLIPS,

                  Defendant - Appellant.



                              No. 14-6285


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CRAIG PHILLIPS,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cr-00037-RBS-DEM-2; 2:13-cv-00501-RBS)


Submitted:   May 29, 2014                    Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.
No. 14-6119, dismissed; No. 14-6285, affirmed by unpublished per
curiam opinion.


Craig Phillips, Appellant Pro Se. Randy Carl Stoker, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Craig Phillips seeks to

challenge the order of judgment denying relief on his 28 U.S.C.

§ 2255 motion (No. 14-6119), and a postjudgment order ruling on

his motion to clarify (No. 14-6285).                   We dismiss the appeal in

No.   14-6119     for   lack   of   jurisdiction        because      the   notice       of

appeal was not timely filed, and affirm the contested order in

No. 14-6285.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing   of   a   notice   of       appeal    in   a     civil   case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The    district    court’s        judgment       was    entered   on     the

docket on September 27, 2013, and the notice of appeal was filed

on December 30, 2013. *        Phillips’ untimely Fed. R. Civ. P. 59(e)

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                          3
motion     to alter or amend did not “defer the time for filing an

appeal.”       Panhorst v. United States, 241 F.3d 367, 370 (4th Cir.

2001); see Fed. R. App. P. 4(a)(4).                    Because Phillips failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we lack jurisdiction to review

the judgment and dismiss the appeal in No. 14-6119.

               In No. 14-6285, Phillips appeals the district court’s

denial    of    his   motion     to   clarify      a    postjudgment        order.    On

appeal,    we    confine    our    review     to    the    issues     raised    in   the

Appellant’s brief.          See 4th Cir. R. 34(b).               Because Phillips’

informal brief does not challenge the basis for the district

court’s disposition, Phillips has forfeited appellate review of

this order, and we therefore affirm it.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in   the     materials

before    this    court    and    argument    would       not   aid   the    decisional

process.



                                                           No. 14-6119, DISMISSED;
                                                             No. 14-6285, AFFIRMED




                                          4